 In the Matter of THEF. A. BARTLETT TREE EXPERT COMPANY, EM-PLOYERandTREE SURGERY, UTILITY LINE CLEARERS ANDALLIEDWORKERS' LOCALNo. 236,NATIONAL FARM LABOR UNION,AFL,PETITIONERCase No. 1-RC-939.-Decided June 10, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this case was held at Boston,Massachusetts, on April 15, 1949, before Robert E. Greene, hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.The business of the Employer:The Employer, a Connecticut corporation with its principal officein Connecticut, is engaged in tree surgery in some 18 States withdivisional offices located in Massachusetts, New York, New Jersey,Pennsylvania, Delaware, and Kentucky. The divisional office at Cam-bridge,Massachusetts, under which the Employer operates 8 districtoffices located in Massachusetts, Rhode Island, Vermont, and NewHampshire, is the only office involved in this proceeding. The princi-pal raw materials used by the Employer include rope, cable, saws, andinsecticides.Its annual purchases of these raw materials exceed$200,000 in value, and are made in various States.Annual purchasesby the Cambridge divisional office exceed $25,000 in value, of whichapproximately 65 percent is used locally in Massachusetts, and 35percent in other New England States.Annual sales for the Cam-bridge office exceed $150,000, of which about 50 percent is for general84 N. L. It. B., No. 16.106 THE F. A. BARTLETT TREE EXPERT COMPANY107private work, and about 50 percent for work done for telephone com-panies and other public utilities.The so-called general or privatework performed by the Employer includes the trimming, pruning,feeding, cabling, back tracing, cavity fillings, and spraying of pri-vately owned shade and fruit trees and shrubbery.Work performedfor public utility companies includes maintenance work such as trim-ming overhanging branches, and new construction work such as theoriginal clearing of rights-of-way through unsettled and woodedareas.The Employer requests a ruling by the Board of the effect of itsbusiness on interstate commerce.Upon the basis of the foregoing facts concerning the business of theEmployer and for reasons stated inMatter of The Davey Tree ExpertCompany, Inc.,'we find that the Employer is engaged in interstatecommerce within the meaning of the Act, and-that it-will effectuate thepolicies of the Act to assert jurisdiction in this proceeding.2.The labor organization named below claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.In accordance with the stipulation of the parties, we find thatthe following employees constitute an appropriate unit for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act :All hourly rated employees working under the Employer's divisionaloffice at Cambridge, Massachusetts, but excluding office and clericalemployees, guards, professional employees, salesmen, executives, seniorforemen, foremen, and all other supervisors as defined in the Act asamended 2DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than1 81 N L R B. 1161.2 TheEmployer in its brief contendsthat thoseof its employees engaged in the care andpreservationof trees on private estatesand public parks of various municipalities andcounties,as distinguished from those engaged in rendering clearing and maintenanceservicesto publicutility companies,are clearly not engaged in interstate commerce, andshould thereforenot be included in the bargainingunit.We findno merit in this conten-tionwe have found above that the Employeris engaged in interstate commerce withinthe meaningof the Act,and it is well established that a specific determinationthat theduties of particularemployeessought to be represented affect interstate commerce is nota prerequisiteto the assertion of jurisdiction by the Boardover them.Matter of ConcretePipe & Products Company, Incorporated,74N. L R. B. 905. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARD30 days from the date of this Direction,under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National Labor Re-lations Board Rules and Regulations-Series 5, as amended, among theemployees in the unit found appropriate in paragraph numbered 4,above, who were employed during the pay-roll period immediately pre-ceding the date of this Direction of Election,including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehired,or reinstated prior to the date of the election,and also excluding em-ployees on strike who are not entitled to reinstatement,to determinewhether or not they desire to be represented, for purposes of collectivebargaining, by Tree Surgeon,Utility Line Clearers and Allied Work-ers' Local No. 236,National Farm Labor Union, AFL.